In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-229 CR

NO. 09-07-230 CR

NO. 09-07-231 CR

 ______________________

 
SHELDRIC REON MATSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause Nos. 06-08-07521 CR, 06-08-07513 CR, and 06-09-08699 CR 






MEMORANDUM OPINION


	Sheldric Reon Matson appeals his convictions in three cases.  In Cause No. 06-08-07521-CR, Matson pled guilty to delivery of a controlled substance, cocaine, in an amount
of four grams or more but less than 200 grams.  See Tex. Health & Safety Code Ann. §
481.112 (d) (Vernon 2003).  In Cause No. 06-08-07513-CR, Matson pled guilty to two
counts of delivery of a controlled substance, cocaine, in an amount of four grams or more but
less than 200 grams.  Id.  In Cause No. 06-09-08699-CR, Matson pled guilty to evading arrest
or detention with use of a vehicle in flight and a prior conviction for evading arrest.  Tex.
Pen. Code Ann. § 38.04(a), (b)(2)(A) (Vernon 2003).  The three indictments alleged prior
convictions that enhanced the punishment range to that of a repeat offender.  The trial court
assessed concurrent fifty-year sentences for the deliveries of a controlled substance and a
concurrent twenty-year sentence for evading arrest or detention.  
	On appeal, Matson's counsel filed a brief that presents counsel's professional
evaluation of the records and concludes the appeals are frivolous.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  On August 30, 2007, we granted an extension of time for the appellant
to file a pro se brief.  We received no response from appellant. 
	We reviewed the appellate records, and we agree with counsel's conclusion that no
arguable issues support the appeals.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeals.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgments. (1)

	AFFIRMED.

							_________________________________
								   DAVID GAULTNEY
									   Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008							
Do not publish

Before Gaultney, Kreger, and Horton, JJ.

1. Appellant may challenge our decision in these appeals by filing petition for
discretionary review.  See Tex. R. App. P. 68.